
      
        DEPARTMENT OF TRANSPORTATION 
        National Highway Traffic Safety Administration 
        49 CFR Part 541 
        [Docket No. NHTSA 2008-0112] 
        Preliminary Theft Data; Motor Vehicle Theft Prevention Standard 
        
          AGENCY:
          National Highway Traffic Safety Administration (NHTSA), Department of Transportation. 
        
        
          ACTION:
          Publication of preliminary theft data; request for comments. 
        
        
          SUMMARY:

          This document requests comments on data about passenger motor vehicle thefts that occurred in calendar year (CY) 2006 including theft rates for existing passenger motor vehicle lines manufactured in model year (MY) 2006. The preliminary theft data indicate that the vehicle theft rate for CY/MY 2006 vehicles (2.08 thefts per thousand vehicles) increased by 12.4 percent from the theft rate for CY/MY 2005 vehicles (1.85 thefts per thousand vehicles). 
          Publication of these data fulfills NHTSA's statutory obligation to periodically obtain accurate and timely theft data, and publish the information for review and comment. 
        
        
          DATES:
          Comments must be submitted on or before September 12, 2008. 
        
        
          ADDRESSES:
          You may submit comments [identified by Docket No. NHTSA-2008-0112 by any of the following methods: 
          • Federal eRulemaking Portal: Go to http://www.regulations.gov. Follow the online instructions for submitting comments. 
          • Mail: Docket Management Facility: U.S. Department of Transportation, 1200 New Jersey Avenue,  SE., West Building Ground Floor, Room W12-140, Washington, DC 20590-0001. 
          • Hand Delivery or Courier: West Building Ground Floor, Room W12-140, 1200 New Jersey Avenue,  SE., between 9 a.m. and 5 p.m. ET, Monday through Friday, except Federal holidays. 
          • Fax: 202-493-2251. 
          
            Instructions: For detailed instructions on submitting comments and additional information on the rulemaking process, see the Public Participation heading of the SUPPLEMENTARY INFORMATION section of this document. Note that all comments received will be posted without change to http://www.regulations.gov,  including any personal information provided. Please see the Privacy Act heading below. 
          
            Privacy Act: Anyone is able to search the electronic form of all comments received into any of our dockets by the name of the individual submitting the comment (or signing the comment, if submitted on behalf of an association, business, labor union, etc.). You may review DOT's complete Privacy Act Statement in the Federal Register published on April 11, 2000 (65 FR 19477-78) or you may visit http://DocketsInfo.dot.gov.
          
          
            Docket: For access to the docket to read background documents or comments received, go to http://www.regulations.gov or the street address listed above. Follow the online instructions for accessing the dockets. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Ms. Deborah Mazyck, Office of International Policy, Fuel Economy and Consumer Programs, NHTSA, 1200 New Jersey Avenue, SE., Washington, DC 20590. Ms. Mazyck's telephone number is (202) 366-0846. Her fax number is (202) 493-2990. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        NHTSA administers a program for reducing motor vehicle theft. The central feature of this program is the Federal Motor Vehicle Theft Prevention Standard, 49 CFR part 541. The standard specifies performance requirements for inscribing or affixing vehicle identification numbers (VINs) onto certain major original equipment and replacement parts of high-theft lines of passenger motor vehicles. 
        The agency is required by 49 U.S.C. 33104(b)(4) to periodically obtain, from the most reliable source, accurate and timely theft data, and publish the data for review and comment. To fulfill the § 33104(b)(4) mandate, this document reports the preliminary theft data for CY 2006, the most recent calendar year for which data are available. 
        In calculating the 2006 theft rates, NHTSA followed the same procedures it used in calculating the MY 2005 theft rates. (For 2005 theft data calculations, see 73 FR 13150, March 12, 2008). As in all previous reports, NHTSA's data were based on information provided to the agency by the National Crime Information Center (NCIC) of the Federal Bureau of Investigation. The NCIC is a governmental system that receives vehicle theft information from nearly 23,000 criminal justice agencies and other law enforcement authorities throughout the United States. The NCIC data also include reported thefts of self-insured and uninsured vehicles, not all of which are reported to other data sources. The 2006 theft rate for each vehicle line was calculated by dividing the number of reported thefts of MY 2006 vehicles of that line stolen during calendar year 2006, by the total number of vehicles in that line manufactured for MY 2006, as reported by manufacturers to the Environmental Protection Agency. 
        The preliminary 2006 theft data show an increase in the vehicle theft rate when compared to the theft rate experienced in CY/MY 2005. The preliminary theft rate for MY 2006 passenger vehicles stolen in calendar year 2006 increased to 2.08 thefts per thousand vehicles produced, an increase of 12.4 percent from the rate of 1.85 thefts per thousand vehicles experienced by MY 2005 vehicles in CY 2005. For MY 2006 vehicles, out of a total of 217 vehicle lines, 19 lines had a theft rate higher than 3.5826 per thousand vehicles, the established median theft rate for MYs 1990/1991 (See 59 FR 12400, March 16, 1994). Of the 19 vehicle lines with a theft rate higher than 3.5826, 18 are passenger car lines, one is a multipurpose passenger vehicle line, and none are light-duty truck lines. 
        Although this publication reflects preliminary data which may change, the agency is aware that the data does reflect a possible second year with an increase in the overall theft rate (MY/CY 2005 & 2006). In the final notice for CY/MY 2005 the agency indicated that since there was only a slight elevation, the agency was not concerned but would monitor this to see if it was a beginning of a trend. If the final data for CY/MY 2006 does show a second year of increase, especially of the magnitude indicated by this preliminary data, the agency will explore what could be causing these elevations in the theft rate. The agency welcomes any comments on this possible new trend. 
        
          
          EP14JY08.021
        
        In Table I, NHTSA has tentatively ranked each of the MY 2006 vehicle lines in descending order of theft rate. Public comment is sought on the accuracy of the data, including the data for the production volumes of individual vehicle lines. 
        Comments must not exceed 15 pages in length (49 CFR part 553.21). Attachments may be appended to these submissions without regard to the 15 page limit. This limitation is intended to encourage commenters to detail their primary arguments in a concise fashion. 
        If a commenter wishes to submit certain information under a claim of confidentiality, three copies of the complete submission, including purportedly confidential business information, should be submitted to the Chief Counsel, NHTSA, at the street address given above, and two copies from which the purportedly confidential information has been deleted should be submitted to Dockets. A request for confidentiality should be accompanied by a cover letter setting forth the information specified in the agency's confidential business information regulation. 49 CFR part 512. 
        All comments received before the close of business on the comment closing date indicated above for this document will be considered, and will be available for examination in the docket at the above address both before and after that date. To the extent possible, comments filed after the closing date will also be considered. Comments on this document will be available for inspection in the docket. NHTSA will continue to file relevant information as it becomes available for inspection in the docket after the closing date, and it is recommended that interested persons continue to examine the docket for new material. 
        Those persons desiring to be notified upon receipt of their comments in the rules docket should enclose a self-addressed, stamped postcard in the envelope with their comments. Upon receiving the comments, the docket supervisor will return the postcard by mail. 
        
          Privacy Act: Anyone is able to search the electronic form of all comments received into any of our dockets by the name of the individual submitting the comment (or signing the comment, if submitted on behalf of an association, business, labor union, etc.). You may review DOT's complete Privacy Act Statement in the Federal Register published on April 11, 2000 (Volume 65, Number 70; Pages 19477-78), or you may visit http://DocketsInfo.dot.gov.
        
        
          Authority:
          49 U.S.C. 33101, 33102 and 33104; delegation of authority at 49 CFR 1.50. 
        
        
          Preliminary Report of Theft Rates for Model Year 2006 Passenger Motor Vehicles Stolen in Calendar Year 2006
          
             
            Manufacturer
            Make/model (line)
            Thefts 2006
            Production (mfr's) 2006
            2006 Theft rate (per 1,000 vehicles produced)
            
          
          
            1
            DAIMLERCHRYSLER
            DODGE MAGNUM
            407
            46501
            8.7525
          
          
            2
            DAIMLERCHRYSLER
            DODGE CHARGER
            963
            130892
            7.3572
          
          
            3
            DAIMLERCHRYSLER
            DODGE STRATUS
            569
            79998
            7.1127
          
          
            4
            GENERAL MOTORS
            PONTIAC GRAND PRIX
            802
            116458
            6.8866
          
          
            5
            LAMBORGHINI
            MURCIELAGO
            1
            159
            6.2893
          
          
            
            6
            GENERAL MOTORS
            CHEVROLET MONTE CARLO
            239
            38136
            6.2670
          
          
            7
            ROLLS ROYCE
            PHANTOM
            2
            339
            5.8997
          
          
            8
            DAIMLERCHRYSLER
            CHRYSLER SEBRING
            250
            43115
            5.7984
          
          
            9
            DAIMLERCHRYSLER
            CHRYSLER SEBRING CONVERTIBLE
            150
            27685
            5.4181
          
          
            10
            HONDA
            ACURA RSX
            69
            15111
            4.5662
          
          
            11
            DAIMLERCHRYSLER
            CHRYSLER 300
            991
            217754
            4.5510
          
          
            12
            GENERAL MOTORS
            PONTIAC G6
            716
            170394
            4.2020
          
          
            13
            MITSUBISHI
            GALANT
            118
            28101
            4.1991
          
          
            14
            GENERAL MOTORS
            CHEVROLET MALIBU
            740
            177262
            4.1746
          
          
            15
            SUZUKI
            FORENZA
            175
            42550
            4.1128
          
          
            16
            FORD MOTOR CO
            FORD TAURUS
            638
            156882
            4.0668
          
          
            17
            GENERAL MOTORS
            CHEVROLET IMPALA
            1044
            262823
            3.9723
          
          
            18
            GENERAL MOTORS
            CHEVROLET COBALT
            844
            229576
            3.6763
          
          
            19
            NISSAN
            SENTRA
            500
            136351
            3.6670
          
          
            20
            KIA
            AMANTI
            29
            8133
            3.5657
          
          
            21
            HYUNDAI
            SONATA
            605
            170783
            3.5425
          
          
            22
            MERCEDES-BENZ
            215 (CL-CLASS)
            79
            22411
            3.5251
          
          
            23
            MITSUBISHI
            ENDEAVOR
            51
            14546
            3.5061
          
          
            24
            SUZUKI
            VERONA
            7
            2000
            3.5000
          
          
            25
            HONDA
            HONDA CIVIC
            362
            103981
            3.4814
          
          
            26
            DAIMLERCHRYSLER
            CHRYSLER PT CRUISER
            457
            131960
            3.4632
          
          
            27
            DAIMLERCHRYSLER
            JEEP GRAND CHEROKEE
            303
            88383
            3.4283
          
          
            28
            BMW
            M3
            15
            4394
            3.4137
          
          
            29
            FORD MOTOR CO
            LINCOLN LS
            29
            8499
            3.4122
          
          
            30
            NISSAN
            MAXIMA
            210
            63663
            3.2986
          
          
            31
            NISSAN
            350Z
            100
            30640
            3.2637
          
          
            32
            FORD MOTOR CO
            FORD FOCUS
            436
            135929
            3.2076
          
          
            33
            FORD MOTOR CO
            FORD CROWN VICTORIA
            35
            10955
            3.1949
          
          
            34
            HYUNDAI
            ACCENT
            59
            18685
            3.1576
          
          
            35
            KIA
            OPTIMA
            143
            45859
            3.1183
          
          
            36
            MAZDA
            6
            190
            67327
            2.8220
          
          
            37
            FORD MOTOR CO
            FORD MUSTANG
            431
            153977
            2.7991
          
          
            38
            SUZUKI
            RENO
            22
            7900
            2.7848
          
          
            39
            MITSUBISHI
            LANCER
            121
            43750
            2.7657
          
          
            40
            GENERAL MOTORS
            CHEVROLET AVEO
            142
            51353
            2.7652
          
          
            41
            BMW
            7
            77
            28012
            2.7488
          
          
            42
            SUBARU
            LEGACY/OUTBACK
            59
            21696
            2.7194
          
          
            43
            DAIMLERCHRYSLER
            CHRYSLER PACIFICA
            224
            82451
            2.7168
          
          
            44
            MITSUBISHI
            ECLIPSE
            79
            29582
            2.6705
          
          
            45
            KIA
            RIO
            91
            34103
            2.6684
          
          
            46
            GENERAL MOTORS
            CADILLAC DTS
            173
            65335
            2.6479
          
          
            47
            BMW
            M5
            11
            4309
            2.5528
          
          
            48
            GENERAL MOTORS
            CHEVROLET TRAILBLAZER
            373
            148522
            2.5114
          
          
            49
            FORD MOTOR CO
            LINCOLN TOWN CAR
            97
            40317
            2.4059
          
          
            50
            TOYOTA
            SCION TC
            189
            80576
            2.3456
          
          
            51
            GENERAL MOTORS
            CHEVROLET HHR
            267
            113967
            2.3428
          
          
            52
            KIA
            SPECTRA
            184
            79152
            2.3246
          
          
            53
            TOYOTA
            LEXUS LS
            40
            17220
            2.3229
          
          
            54
            SUZUKI
            VITARA/GRAND VITARA
            107
            46223
            2.3149
          
          
            55
            GENERAL MOTORS
            CADILLAC CTS
            125
            55066
            2.2700
          
          
            56
            GENERAL MOTORS
            BUICK RAINIER
            26
            11503
            2.2603
          
          
            57
            NISSAN
            ALTIMA
            648
            294015
            2.2040
          
          
            58
            ISUZU
            I SERIES PICKUP
            10
            4546
            2.1997
          
          
            59
            BMW
            6
            17
            7893
            2.1538
          
          
            60
            TOYOTA
            LEXUS SC
            15
            7008
            2.1404
          
          
            61
            LOTUS
            ELISE
            3
            1424
            2.1067
          
          
            62
            GENERAL MOTORS
            PONTIAC MONTANA VAN
            44
            20984
            2.0968
          
          
            63
            GENERAL MOTORS
            PONTIAC GTO
            29
            13857
            2.0928
          
          
            64
            KIA
            SORENTO
            116
            55515
            2.0895
          
          
            65
            TOYOTA
            TOYOTA CAMRY/SOLARA
            517
            252690
            2.0460
          
          
            66
            JAGUAR
            S-TYPE
            14
            6855
            2.0423
          
          
            67
            AUDI
            A8
            11
            5404
            2.0355
          
          
            68
            BMW
            M6
            2
            990
            2.0202
          
          
            69
            DAIMLERCHRYSLER
            JEEP WRANGLER
            155
            77976
            1.9878
          
          
            70
            GENERAL MOTORS
            CHEVROLET UPLANDER VAN
            122
            62521
            1.9513
          
          
            71
            TOYOTA
            TOYOTA COROLLA
            653
            336871
            1.9384
          
          
            72
            GENERAL MOTORS
            SATURN ION
            186
            96227
            1.9329
          
          
            73
            GENERAL MOTORS
            BUICK RENDEZVOUS
            96
            50649
            1.8954
          
          
            
            74
            VOLVO
            S80
            14
            7567
            1.8501
          
          
            75
            DAIMLERCHRYSLER
            JEEP LIBERTY
            266
            146897
            1.8108
          
          
            76
            NISSAN
            INFINITI G35
            107
            59442
            1.8001
          
          
            77
            TOYOTA
            LEXUS GS
            92
            51221
            1.7961
          
          
            78
            HYUNDAI
            TIBURON
            41
            22959
            1.7858
          
          
            79
            NISSAN
            INFINITI FX45
            3
            1693
            1.7720
          
          
            80
            GENERAL MOTORS
            CADILLAC XLR
            7
            3963
            1.7663
          
          
            81
            HONDA
            HONDA S2000
            10
            5666
            1.7649
          
          
            82
            AUDI
            A6/A6 QUATTRO/S6/S6 AVANT
            32
            18143
            1.7638
          
          
            83
            DAIMLERCHRYSLER
            DODGE CARAVAN/GRAND CARAVAN
            416
            235960
            1.7630
          
          
            84
            HYUNDAI
            ELANTRA
            174
            99126
            1.7553
          
          
            85
            FORD MOTOR CO
            FORD FUSION
            217
            125335
            1.7314
          
          
            86
            MAZDA
            5
            35
            20328
            1.7218
          
          
            87
            JAGUAR
            X-TYPE
            10
            5994
            1.6683
          
          
            88
            NISSAN
            QUEST VAN
            42
            25378
            1.6550
          
          
            89
            FORD MOTOR CO
            FORD FREESTAR VAN
            84
            51143
            1.6425
          
          
            90
            MERCEDES-BENZ
            203 (C-CLASS) 
            89
            54492
            1.6333
          
          
            91
            FORD MOTOR CO
            FORD FIVE HUNDRED
            134
            83031
            1.6139
          
          
            92
            HUMMER
            H3
            116
            72227
            1.6060
          
          
            93
            MAZDA
            RX-8
            10
            6415
            1.5588
          
          
            94
            MERCEDES-BENZ
            220 (S-CLASS)
            22
            14472
            1.5202
          
          
            95
            GENERAL MOTORS
            PONTIAC VIBE
            77
            51168
            1.5048
          
          
            96
            FORD MOTOR CO
            MERCURY MOUNTAINEER
            46
            30676
            1.4995
          
          
            97
            NISSAN
            FRONTIER PICKUP
            112
            75112
            1.4911
          
          
            98
            TOYOTA
            SCION XB
            125
            87219
            1.4332
          
          
            99
            GENERAL MOTORS
            BUICK LACROSSE/ALLURE
            107
            76029
            1.4074
          
          
            100
            JAGUAR
            XKR
            1
            713
            1.4025
          
          
            101
            TOYOTA
            TOYOTA TUNDRA PICKUP
            36
            25764
            1.3973
          
          
            102
            GENERAL MOTORS
            GMC ENVOY
            68
            48745
            1.3950
          
          
            103
            VOLVO
            S60
            30
            21734
            1.3803
          
          
            104
            GENERAL MOTORS
            CHEVROLET EQUINOX
            170
            124123
            1.3696
          
          
            105
            JAGUAR
            XK8
            2
            1463
            1.3671
          
          
            106
            VOLKSWAGEN
            PASSAT
            85
            63019
            1.3488
          
          
            107
            NISSAN
            MURANO
            105
            77852
            1.3487
          
          
            108
            NISSAN
            PATHFINDER
            100
            74219
            1.3474
          
          
            109
            BMW
            5
            62
            46563
            1.3315
          
          
            110
            FORD MOTOR CO
            FORD RANGER PICKUP
            110
            83737
            1.3136
          
          
            111
            MAZDA
            3
            125
            95420
            1.3100
          
          
            112
            NISSAN
            XTERRA
            78
            59988
            1.3003
          
          
            113
            MAZDA
            MPV VAN
            13
            10054
            1.2930
          
          
            114
            FORD MOTOR CO
            MERCURY GRAND MARQUIS
            64
            49578
            1.2909
          
          
            115
            VOLKSWAGEN
            GOLF/RABBIT/GTI
            24
            18806
            1.2762
          
          
            116
            MITSUBISHI
            OUTLANDER
            13
            10190
            1.2758
          
          
            117
            FORD MOTOR CO
            FORD ESCAPE
            194
            152125
            1.2753
          
          
            118
            TOYOTA
            TOYOTA MATRIX
            70
            56291
            1.2435
          
          
            119
            GENERAL MOTORS
            CHEVROLET COLORADO PICKUP
            129
            104675
            1.2324
          
          
            120
            HONDA
            HONDA ACCORD
            391
            328780
            1.1892
          
          
            121
            TOYOTA
            TOYOTA TACOMA PICKUP
            221
            195700
            1.1293
          
          
            122
            HONDA
            ACURA TSX
            44
            40480
            1.0870
          
          
            123
            GENERAL MOTORS
            GMC CANYON PICKUP
            29
            26744
            1.0844
          
          
            124
            GENERAL MOTORS
            SATURN VUE
            103
            95178
            1.0822
          
          
            125
            AUDI
            A3/A3 QUATTRO
            12
            11162
            1.0751
          
          
            126
            MAZDA
            TRIBUTE
            35
            33565
            1.0428
          
          
            127
            TOYOTA
            LEXUS ES
            32
            30735
            1.0412
          
          
            128
            MERCEDES-BENZ
            129 (SL-CLASS)
            7
            6731
            1.0400
          
          
            129
            FORD MOTOR CO
            FORD FREESTYLE
            57
            54980
            1.0367
          
          
            130
            NISSAN
            INFINITI M35/M45
            42
            40627
            1.0338
          
          
            131
            TOYOTA
            TOYOTA 4RUNNER
            108
            104758
            1.0309
          
          
            132
            AUDI
            A4/A4 QUATTRO/S4/S4 AVANT
            49
            48023
            1.0203
          
          
            133
            FORD MOTOR CO
            MERCURY MILAN
            35
            34506
            1.0143
          
          
            134
            DAIMLERCHRYSLER
            CHRYSLER TOWN & COUNTRY
            177
            175760
            1.0071
          
          
            135
            TOYOTA
            SCION XA
            50
            49664
            1.0068
          
          
            136
            MERCEDES-BENZ
            208 (CLK-CLASS)
            17
            17150
            0.9913
          
          
            137
            GENERAL MOTORS
            PONTIAC TORRENT
            48
            48750
            0.9846
          
          
            138
            NISSAN
            INFINITI FX35
            17
            17326
            0.9812
          
          
            139
            SUBARU
            IMPREZA
            41
            41987
            0.9765
          
          
            140
            SUZUKI
            AERIO
            17
            17417
            0.9761
          
          
            141
            HYUNDAI
            SANTA FE
            32
            32802
            0.9756
          
          
            
            142
            HONDA
            ACURA 3.2 TL
            74
            77849
            0.9506
          
          
            143
            GENERAL MOTORS
            CHEVROLET CORVETTE
            30
            31595
            0.9495
          
          
            144
            GENERAL MOTORS
            BUICK LUCERNE
            81
            85961
            0.9423
          
          
            145
            HYUNDAI
            TUCSON
            52
            55399
            0.9386
          
          
            146
            TOYOTA
            TOYOTA AVALON
            90
            97247
            0.9255
          
          
            147
            ASTON MARTIN
            DB9
            1
            1085
            0.9217
          
          
            148
            GENERAL MOTORS
            CADILLAC FUNERAL COACH/HEARSE
            1
            1096
            0.9124
          
          
            149
            MERCEDES-BENZ
            210 (E-CLASS)
            55
            61563
            0.8934
          
          
            150
            VOLVO
            V50
            4
            4480
            0.8929
          
          
            151
            VOLKSWAGEN
            JETTA
            108
            123317
            0.8758
          
          
            152
            FORD MOTOR CO
            MERCURY MONTEGO
            17
            19464
            0.8734
          
          
            153
            JAGUAR
            XJ8/XJ8L
            3
            3444
            0.8711
          
          
            154
            TOYOTA
            LEXUS IS
            43
            49960
            0.8607
          
          
            155
            BMW
            3
            127
            151673
            0.8373
          
          
            156
            FORD MOTOR CO
            LINCOLN ZEPHYR
            26
            31265
            0.8316
          
          
            157
            TOYOTA
            TOYOTA RAV4
            94
            114912
            0.8180
          
          
            158
            VOLVO
            S40
            20
            24505
            0.8162
          
          
            159
            ISUZU
            ASCENDER
            3
            3857
            0.7778
          
          
            160
            HYUNDAI
            AZERA
            19
            24492
            0.7758
          
          
            161
            PORSCHE
            BOXSTER
            4
            5314
            0.7527
          
          
            162
            PORSCHE
            CAYMAN
            4
            5360
            0.7463
          
          
            163
            SUBARU
            B9 TRIBECA
            22
            30027
            0.7327
          
          
            164
            VOLKSWAGEN
            BENTLEY CONTINENTAL
            3
            4097
            0.7322
          
          
            165
            VOLVO
            XC90
            24
            32962
            0.7281
          
          
            166
            KIA
            SPORTAGE
            30
            42832
            0.7004
          
          
            167
            FORD MOTOR CO
            MERCURY MARINER
            21
            30137
            0.6968
          
          
            168
            GENERAL MOTORS
            PONTIAC SOLSTICE
            13
            18748
            0.6934
          
          
            169
            VOLKSWAGEN
            NEW BEETLE
            27
            41361
            0.6528
          
          
            170
            HONDA
            HONDA ELEMENT
            29
            45132
            0.6426
          
          
            171
            GENERAL MOTORS
            CADILLAC STS
            20
            31368
            0.6376
          
          
            172
            BMW
            Z4/M
            7
            10981
            0.6375
          
          
            173
            TOYOTA
            TOYOTA SIENNA VAN
            120
            192771
            0.6225
          
          
            174
            TOYOTA
            LEXUS RX
            48
            77147
            0.6222
          
          
            175
            DAIMLERCHRYSLER
            DODGE VIPER
            1
            1630
            0.6135
          
          
            176
            PORSCHE
            911
            8
            13407
            0.5967
          
          
            177
            SAAB
            9-2X
            1
            1731
            0.5777
          
          
            178
            KIA
            SEDONA VAN
            30
            52064
            0.5762
          
          
            179
            MITSUBISHI
            MONTERO
            1
            1778
            0.5624
          
          
            180
            TOYOTA
            TOYOTA HIGHLANDER
            96
            176213
            0.5448
          
          
            181
            BMW
            X3
            15
            27743
            0.5407
          
          
            182
            MAZDA
            MX-5 MIATA
            11
            20688
            0.5317
          
          
            183
            SUBARU
            FORESTER
            28
            54405
            0.5147
          
          
            184
            FORD MOTOR CO
            MERCURY MONTEREY VAN
            2
            4017
            0.4979
          
          
            185
            HONDA
            HONDA PILOT
            73
            147629
            0.4945
          
          
            186
            SAAB
            9-3
            11
            22542
            0.4880
          
          
            187
            HONDA
            ACURA 3.5 RL
            6
            12556
            0.4779
          
          
            188
            VOLVO
            V70
            3
            6355
            0.4721
          
          
            189
            HONDA
            HONDA CR-V
            70
            149659
            0.4677
          
          
            190
            VOLVO
            XC70
            6
            12895
            0.4653
          
          
            191
            GENERAL MOTORS
            SATURN RELAY
            2
            4935
            0.4053
          
          
            192
            HONDA
            HONDA ODYSSEY VAN
            75
            192364
            0.3899
          
          
            193
            HONDA
            ACURA MDX
            20
            51380
            0.3893
          
          
            194
            BMW
            MINI COOPER
            17
            51271
            0.3316
          
          
            195
            SUBARU
            BAJA
            2
            7498
            0.2667
          
          
            196
            MAZDA
            B SERIES PICKUP
            1
            4229
            0.2365
          
          
            197
            GENERAL MOTORS
            BUICK TERRAZA VAN
            3
            12767
            0.2350
          
          
            198
            DAIMLERCHRYSLER
            CHRYSLER CROSSFIRE
            1
            6186
            0.1617
          
          
            199
            TOYOTA
            TOYOTA PRIUS
            14
            87310
            0.1603
          
          
            200
            MERCEDES-BENZ
            170 (SLK-CLASS)
            2
            13475
            0.1484
          
          
            201
            SUBARU
            OUTBACK
            5
            57806
            0.0865
          
          
            202
            ASTON MARTIN
            VANQUISH
            0
            467
            0.0000
          
          
            224
            ASTON MARTIN
            VANTAGE
            0
            161
            0.0000
          
          
            203
            AUDI
            TT
            0
            1299
            0.0000
          
          
            223
            BUGATTI
            VEYRON
            0
            17
            0.0000
          
          
            204
            FERRARI
            MARANELLO/F1
            0
            1392
            0.0000
          
          
            220
            FORD MOTOR CO
            FORD GT
            0
            1729
            0.0000
          
          
            205
            GENERAL MOTORS
            CADILLAC LIMOUSINE
            0
            922
            0.0000
          
          
            206
            HONDA
            HONDA INSIGHT
            0
            803
            0.0000
          
          
            
            207
            JAGUAR
            VANDEN PLAS/SUPER V8
            0
            403
            0.0000
          
          
            208
            JAGUAR
            XJR
            0
            307
            0.0000
          
          
            221
            JAGUAR
            VANDEN PLAS/SUPER V8
            0
            1358
            0.0000
          
          
            219
            LAMBORGHINI
            GALLARDO
            0
            392
            0.0000
          
          
            209
            MASERATI
            GRANSPORT
            0
            51
            0.0000
          
          
            210
            MASERATI
            QUATTROPORTE
            0
            1609
            0.0000
          
          
            211
            MASERATI
            SPYDER/F1
            0
            777
            0.0000
          
          
            212
            NISSAN
            INFINITI Q45
            0
            140
            0.0000
          
          
            214
            SAAB
            9-5
            0
            11620
            0.0000
          
          
            215
            SAAB
            9-7X
            0
            5484
            0.0000
          
          
            222
            SALEEN
            S7
            0
            16
            0.0000
          
          
            216
            SPYKER
            C8
            0
            13
            0.0000
          
          
            218
            TOYOTA
            TOYOTA YARIS
            0
            2571
            0.0000
          
          
            213
            VOLKSWAGEN
            BENTLEY ARNAGE
            0
            228
            0.0000
          
          
            217
            VOLKSWAGEN
            PHAETON
            0
            259
            0.0000
          
        
        
          Stephen R. Kratzke, 
          Associate Administrator for Rulemaking.
        
      
       [FR Doc. E8-15913 Filed 7-11-08; 8:45 am]
      BILLING CODE 4910-59-P
    
  